







































        LINDE COMPENSATION DEFERRAL PROGRAM


Amended and Restated as of September 1, 2020







































--------------------------------------------------------------------------------



TABLE OF CONTENTS


PAGE


SECTION 1:    PURPOSE
1
SECTION 2:    DEFINITIONS
1
SECTION 3:    ADMINISTRATION
7
SECTION 4:    ELECTION TO PARTICIPATE
8
SECTION 5:    PAYMENTS TO PARTICIPANTS AND BENEFICIARIES
10
SECTION 6:    BENEFICIARIES
16
SECTION 7:    EARNINGS ACCRUALS
17
SECTION 8:    GENERAL PROVISIONS
18











--------------------------------------------------------------------------------



LINDE COMPENSATION DEFERRAL PROGRAM
SECTION 1:    PURPOSE
The purpose of the Linde Compensation Deferral Program (the “Plan”) is to
provide: (i) Eligible Employees an opportunity to annually elect in advance to
defer a portion or all of their Variable Compensation Awards granted pursuant to
Linde’s Variable Compensation Plans; (ii) Designated Employees an opportunity to
annually elect in advance to defer a portion or all of their base salaries; and
(iii) Eligible Employees with Linde contributions lost under the Savings Plan
because of the limitations imposed under Code Section 401(a)(17).
SECTION 2:    DEFINITIONS
2.1.“Affiliate” means any entity, whether or not incorporated, which is treated
as a single employer with Linde under Code Sections 414(b), (c), (m) or (o),
provided, however, that for purposes of determining whether a Participant has
incurred a Separation from Service under the Plan, Code Sections 414(b) and (c)
shall be applied using an “at least 50 percent” common ownership threshold in
lieu of the “at least 80 percent” threshold otherwise applicable.
2.2.“Beneficiary” means the person, persons or estate entitled (as determined
under Section 6) to receive payment under the Plan following a Participant’s
death.
2.3.“Board” means Linde’s Board of Directors.
2.4.“Change in Control” means the occurrence of any one of the following events
with respect to Linde:
    (a)     during a 12-month period, a majority of the individuals who
constitute the Board are replaced by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election;
1



--------------------------------------------------------------------------------



    (b)    any one person, or more than one person acting as a group, becomes
owner as defined in Section 318(a) of the Code (or has become owner during the
12-month period ending on the date of the most recent acquisition by such person
or group), of stock of Linde possessing 30 percent or more of the total voting
power of the stock of Linde; provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (i) by Linde or any of its subsidiaries, (ii) by any
employee benefit plan sponsored or maintained by Linde or any of its
subsidiaries, or (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities; or
    (c)    any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) assets from Linde that have a total
gross fair market value equal to or more than 80 percent of the total gross fair
market value of all of the assets of Linde immediately prior to such
acquisition(s); provided, however, that a transfer of assets by Linde is not
treated as a Change in Control if the assets are transferred to: (i) a
shareholder of Linde (immediately before the asset transfer) in exchange for or
with respect to its stock; (ii) an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by Linde; (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all
outstanding stock of Linde; or (iv) an entity, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a person
described in the previous subsection (iii). For purposes of this paragraph, (1)
gross fair market value means the value of the assets of Linde, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets, and (2) a person’s status is determined immediately
after the transfer of the assets; or
2



--------------------------------------------------------------------------------



(d)    any one person, or more than one person acting as a group, becomes owner,
as defined in Section 318(a) of the Code, of stock of Linde that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of stock of Linde; provided,
however, that if any one person or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of stock of Linde, the acquisition of additional stock by the same
person is not considered to cause a Change in Control. This paragraph applies
only when there is a transfer of stock of Linde (or issuance of stock of Linde)
and stock in Linde remains outstanding after the transaction.
For purposes of this definition:
    (i) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act.
    (ii) persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar transaction with Linde. If a person, including
an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in the
corporation prior to the transaction giving rise to the Change in Control and
not with respect to the ownership interest in the other corporation. Persons
will not be considered to be acting as a group solely because they purchase or
own stock of Linde at the same time, or as a result of the same public offering.
3



--------------------------------------------------------------------------------



2.5.“CHRO” mean’s Linde’s Chief Human Resources Officer or the individual with
functionally equivalent responsibilities.
2.6.“Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.7.“Committee” means the Compensation and Management Development Committee of
the Board, or any successor committee of the Board.
2.8.“Company” means Linde Inc. (formerly Praxair, Inc.), a wholly-owned
subsidiary of Linde, and its U.S. Affiliates.
2.9.“Company Contribution” means a credit on a Participant’s behalf described in
Section 4.2.
2.10.“Date of Deferral” means (i) with respect to the deferral of base salary or
a Variable Compensation Award, the date on which such amount would have been
paid by the Company absent the Participant’s deferral election, and (ii) with
respect to Company Contributions for a given Plan Year, the day following the
date that the Committee determines the common stock value for the Company
Contribution deferral pursuant to the last sentence of Section 2.21.
2.11.“Disability” means a Participant’s total physical or mental inability to
perform any work for compensation or profit in any occupation for which the
Participant is reasonably qualified by reason of training, education or ability,
and which inability is adjudged to be permanent, as determined by the CHRO or
his or her designee.
2.12.“Employee” means an individual who is an employee of the Company. An
Employee shall be an “Eligible Employee” for any Plan Year for which he or she
is on the U.S. Ultipro payroll of the Company in a position with a Linde Global
Grade of 19 or higher (or the equivalent thereof) and is eligible to participate
in a Variable Compensation Plan. An Employee
4



--------------------------------------------------------------------------------



shall be a “Designated Employee” for any Plan Year in which he or she in an
Eligible Employee and is designated by the CHRO, in his or her sole discretion,
as eligible to elect to defer base salary pursuant to Section 4.1(b).
2.13.“Fixed Income Rate” shall be determined for each Plan Year and shall be
equal to the 1-year U.S. Treasury Bond rate in effect as of the end of the
immediately preceding Plan Year, plus 50 basis points.
2.14.“Linde” means Linde plc and any successor thereof by merger, consolidation
or otherwise.
2.15.“Participant” means an Eligible Employee who: (i) previously elected to
defer a portion or all of his or her base salary paid prior to January 1, 2006
to the Plan; (ii) is a Designated Employee and elects in advance under the Plan
to defer all or a portion of his or her base salary for any Plan Year beginning
after December 31, 2008; (iii) elects in advance under the Plan to defer a
portion or all of any Variable Compensation Award that may be granted to him or
her for a Plan Year, and who is in fact subsequently granted such an Award which
is payable for said year on the Date of Deferral; or (iv) is credited with a
Company Contribution pursuant to Section 4.2 of this Plan with respect to any
Plan Year.
2.16.“Plan” means this Linde Compensation Deferral Program.
2.17.“Plan Year” means the calendar year.
2.18.“Retirement” means a Participant’s Separation from Service, after attaining
age 50 and completing at least five years of service (as such service would be
recognized under the Praxair Pension Plan component of the Linde U.S. Pension
Plan if the Participant is, or had been, a participant in such Pension Plan).
2.19.“Savings Plan” means the Linde Retirement Savings Plan.
5



--------------------------------------------------------------------------------



2.20.“Separation from Service” means a Participant’s separation from service
with the Company, determined in accordance with Code Section 409A and the
Treasury Regulations issued thereunder.
2.21.“Stock Value Rate” means the difference between the value of Linde’s common
stock (a) as of the date amounts credited to the Plan are directed, by initial
election or by reallocation, into the Stock Value Rate (or, in the case of
initial deferrals of Company Contributions or of Variable Compensation Awards,
the common stock value determined by the Committee in accordance with the last
sentence of this Section), and (b) the date such amounts are paid out or
withdrawn pursuant to Section 5. The Stock Value Rate shall include the value of
any dividends paid on Linde’s common stock during the period for which the Stock
Value Rate is being determined, as if such dividends were reinvested, when
payable, in additional shares of Linde’s common stock purchased at the value of
Linde’s common stock on the dividend payment date. Except as provided in the
next sentence, the value of Linde’s common stock for purposes of this Section,
shall mean the closing price of the stock on the New York Stock Exchange on the
relevant date of determination. In January of each Plan Year, the Committee
shall determine the common stock value to be used in valuing deferrals of
Variable Compensation Awards and Company Contributions to be awarded with
respect to the immediately preceding Plan Year.
2.22.“Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from any of the following, to the extent that the
emergency cannot be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by the cessation of deferrals under the Plan:
6



--------------------------------------------------------------------------------



(a)     an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B));
(b)    the loss of the Participant’s property due to casualty;
(c)    the need to pay medical expenses;
(d)the need to pay for the funeral expenses of the Participant’s spouse, a
beneficiary, or a dependent (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)); or
(e)any other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Participant.
Whether a Participant has an Unforeseen Emergency shall be determined by the
CHRO or his or her designee, based upon the relevant facts and circumstances.
2.23.“Variable Compensation Plan” means the Linde plc Annual Variable
Compensation Plan and successors to such plans, all as amended from time to
time.
2.24.“Variable Compensation Award” means a variable compensation award under a
Variable Compensation Plan.
SECTION 3:    ADMINISTRATION
The Committee shall have full discretionary authority to interpret and construe
the Plan and shall supervise the administration and interpretation of the Plan,
establish administrative regulations to further the purpose of the Plan and take
any other action necessary to the proper operation of the Plan. The Committee
may delegate to one or more of its members or any other person, the right to act
on its behalf in any matter connected with the administration of the Plan and
has delegated authority for the Plan’s day-to-day administration to the
Company’s Human
7



--------------------------------------------------------------------------------



Resources Department. All decisions and acts of the Committee or its designee
shall be final and binding upon all Participants, their beneficiaries and all
other persons.
SECTION 4:    ELECTION TO PARTICIPATE
4.1.Participant Deferral Elections.
(a)    Prior to the beginning of each Plan Year, Eligible Employees shall be
informed of the opportunity to make an election to defer their Variable
Compensation Awards under the Plan. An Eligible Employee electing to defer his
or her Variable Compensation Award must make an election to do so during the
election period ending not later than December 31st of the Plan Year immediately
preceding the Plan Year for which such Variable Compensation Award relates, or
such earlier date as established by the CHRO. An Eligible Employee’s election to
defer a Variable Compensation Award shall be irrevocable with respect to the
Plan Year and the Variable Compensation Plan for which it is made and shall
become effective only on the applicable Date of Deferral and only if, on such
date, the Eligible Employee receives a Variable Compensation Award (or would
have received a Variable Compensation Award but for an election to defer under
the Plan). An individual who first becomes an Eligible Employee at any time
during a Plan Year is not permitted to make a deferral election with respect to
any Variable Compensation Award earned for such Plan Year.
(b)    Prior to each Plan Year beginning after December 31, 2008, the CHRO, in
his or her sole discretion, shall designate the Designated Employees for such
Plan Year and such designation shall be in effect only for the Plan Year to
which it applies. Each Designated Employee for such Plan Year shall be informed
of the opportunity to make an election to defer under the Plan all or a portion
of his or her base salary earned in such Plan Year. A Designated Employee
electing to defer all or any portion of his or her base salary must make an
election to
8



--------------------------------------------------------------------------------



do so during the election period ending not later than December 31st of the Plan
Year immediately preceding the Plan Year in which such base salary will be
earned, or such earlier date as established by the CHRO. A Designated Employee’s
election to defer base salary shall be irrevocable with respect to the Plan Year
and shall be effective only for such Plan Year and only while such Designated
Employee remains employed by the Company. An individual who first becomes an
Eligible Employee at any time during a Plan Year is not permitted to make a
deferral election with respect to any base salary earned for such Plan Year.
(c)    Any elections made pursuant to this Section 4.1 shall be made in
accordance with such procedures as may be established from time to time by the
Company’s Human Resources Department.
b.Company Contributions.
(a)    Shortly after the end of each Plan Year, and without requiring any
election to participate in this Plan, the Company will credit each Eligible
Employee, including an individual who first becomes an Eligible Employee during
such Plan Year, with an amount equal to both the Company matching contribution
rate, if any, applicable to such Employee under the Savings Plan (based on his
or her actual Savings Plan contribution rate in effect as of the end of the Plan
Year to which such credit relates) and/or the Company contribution rate, if any,
applicable to such Employee under the Savings Plan, in each case multiplied by
that portion of such Employee’s compensation (as defined in the Savings Plan but
without regard to either Code Section 401(a)(17) or any deferrals under this
Plan) for the Plan Year to which such credit relates, which exceeds the maximum
amount of compensation permitted to be taken into account for such Plan Year
under Code Section 401(a)(17).
9



--------------------------------------------------------------------------------



(b)    Company Contributions shall be credited to each eligible Participant in
arrears, as of the relevant Date of Deferral, provided that such Participant is
then employed by the Company and has not incurred a Separation from Service.
Notwithstanding the foregoing, if the Participant has Separated from Service
prior to the relevant Date of Deferral by reason of his or her death,
Disability, Retirement, or termination by the Company other than for cause, the
Company shall credit the Participant as of the relevant Date of Deferral with
the appropriate Company Contributions even though such Participant is not
employed by the Company on said Date of Deferral. Except as otherwise provided
in Section 5.1(f), all Company Contributions credited on a Participant’s behalf
shall become vested at the same time and to the same extent as comparable
contributions made under the Savings Plan. All unvested Company Contributions
held on a Participant’s behalf as of his or her Separation from Service shall be
immediately forfeited.
SECTION 5:    PAYMENTS TO PARTICIPANTS AND BENEFICIARIES
5.1    Time of Payment.
(a)    Subject to Sections 5.1(d) and (e): (i) a Participant who Retires shall
receive payment of any vested Company Contributions credited on his or her
behalf and adjusted for any earnings or losses under Section 7, during the
January of the Plan Year immediately following his or her Retirement; and (ii) a
Participant who Separates from Service prior to Retirement shall receive payment
of any vested Company Contributions credited on his or her behalf and adjusted
for any earnings or losses under Section 7, as soon as administratively possible
following the date of his or her Separation from Service, but no later than 90
days after such date. Notwithstanding any provision in this Plan to the
contrary, any vested Company Contributions credited on such Participant’s behalf
with respect to the Plan Year in which he or
10



--------------------------------------------------------------------------------



she Retires or otherwise Separates from Service, shall be paid (along with any
applicable earnings or losses on such amount as determined under Section 7) as
soon as administratively practicable following Date of Deferral of such Company
Contribution, but no later than 90 days after such Date of Deferral.
(b)     Subject to Sections 5.1(c), (d) and (e): (i) a Participant who Retires
shall receive (or commence, in the case of installments) payment of his or her
previously deferred Variable Compensation Awards and/or base salary, and any
earnings or losses credited with respect to such deferrals under Section 7,
during the January of the Plan Year immediately following his or her Retirement;
and (ii) a Participant who Separates from Service prior to Retirement shall
receive (or commence, in the case of installments) payment of his or her
previously deferred Variable Compensation Awards and/or base salary, and any
earnings or losses credited with respect to such deferrals under Section 7, as
soon as administratively possible following the date of his or her Separation
from Service, but no later than 90 days after such date. Participants shall be
deemed to have elected to defer all such amounts until their
Retirement/Separation from Service in accordance with this Section 5.1(b) unless
a contrary election is made pursuant to Section 5.1(c) below.
(c)    Notwithstanding any provision in this Plan to the contrary, a Participant
may, at the time of electing to defer a Variable Compensation Award and/or base
salary, make an irrevocable election to receive payment of such deferred amounts
during a specific future payment year other than the year including the
applicable Date of Deferral. A Participant making such an election shall receive
(or commence, in the case of installments) payment of any such amount in the
January of the elected future payment year. A Participant may elect differing
future payment dates for each year’s deferrals and may elect differing future
payment dates with
11



--------------------------------------------------------------------------------



respect to deferrals of Variable Compensation Awards and base salary elected for
the same Plan Year.
(d)    A Participant who has an Unforeseen Emergency may elect to receive
payment of any or all of his or her vested Company Contributions, deferred base
salary, deferred Variable Compensation Awards, and any earnings or losses
credited to him or her pursuant to Section 7 of this Plan; provided that the
Participant may not receive an amount greater than the amount necessary to meet
the Unforeseen Emergency plus any amounts necessary to pay federal, state and
local income taxes or penalties reasonably anticipated to result from a
distribution made under this Section 5.1(d).
(e)    Notwithstanding any provision in this Plan to the contrary, and
irrespective of any election made by the Participant under the Plan, if a
Participant dies at any time before having received payment of his or her entire
vested benefit under this Plan (including payment of remaining installments),
payment of the Participant’s entire remaining vested benefit shall be made in
full to the Participant’s Beneficiary in a single payment as soon as
administratively possible following the date the Participant’s death, but no
later than 90 days after such date, provided, however, that any vested Company
Contributions credited on such Participant’s behalf with respect to the Plan
Year of his or her death, shall be paid (along with any applicable earnings or
losses on such amount as determined under Section 7) as soon as administratively
practicable following Date of Deferral of such Company Contribution, but no
later than 90 days after such Date of Deferral.
(f)    Notwithstanding any provision in this Plan to the contrary, all Company
Contributions shall fully vest and each Participant shall receive a lump sum
payment of his or her entire benefit under this Plan (and any election to
receive installment payments shall be
12



--------------------------------------------------------------------------------



disregarded) at such time as the Board determines that a Change in Control has
occurred. Such payment shall be made in full within 45 days after the Change in
Control; provided, however, that a Participant who satisfies criteria
established by the Committee or the CHRO, as determined in the sole discretion
of the Committee or the CHRO, may elect, at the time and in the manner
designated by the Committee or the CHRO, to waive the right to receive a lump
sum payment of his or her entire Plan benefit upon a Change in Control and such
waiver shall be considered the deletion of such Participant’s Change in Control
payment event as contemplated under Treasury Regulation Section 1.409A-2(b)(6).
Any Participant who makes such election shall receive payment of his or her Plan
benefit at such time and in such form as otherwise provided under the Plan. Any
such election shall be valid if, and only if, made at least one year prior to
the effective date of any Change in Control, and shall not count as a subsequent
election as described in Section 5.5.
(g)    Notwithstanding any provision in this Plan to the contrary, with respect
to any Participant who, at the time of his or her Retirement or other Separation
from Service, is a “Specified Employee” (as defined in Treasury Regulation
Section 1.409A-1(i)), payment of benefits pursuant to Sections 5.1(a) or (b)
shall commence no sooner than six (6) months after the date of such
Participant’s Retirement or other Separation from Service to the extent required
under Treasury Regulation Section 1.409A-3(i)(2).
5.2    Form of Payments.
(a)    Except as otherwise provided in this Section 5.2, all benefits payable
under this Plan shall be paid in a single lump sum.
(b)    In the event that, prior to January 1, 2005, a valid election was
received from a Participant to receive payment of all or any portion of his or
her Plan benefit in annual
13



--------------------------------------------------------------------------------



installments over a designated period, payment of the portion of such
Participant’s Plan benefit to which such prior election applies shall be made in
accordance with such election.
(c)     Effective as of July 15, 2014, a Participant may, at the time of
electing to defer a Variable Compensation Award and/or base salary, make an
irrevocable election to receive payment of such deferred amounts in
substantially equal annual installments over a period of ten years. A
Participant may elect differing future payment forms for each year’s deferrals
and may elect differing future payment forms with respect to deferrals of
Variable Compensation Awards and base salary elected for the same Plan Year. Any
installment payments elected will commence as of the applicable time set forth
in Section 5.1 with subsequent annual installments payable in the calendar month
including the anniversary of the date the first installment payment was made.
With respect to any amounts subject to a deferral election made prior to January
1, 2015 (other than amounts covered by Section 5.2(b) hereof), an election to
receive installment payments shall be subject to the Subsequent Election
requirements under Section 5.5 hereof.
5.3    Payment in U.S. Dollars or Shares. All amounts which, at the time of
payment, were accruing at the Fixed Income Rate, shall be paid in U.S. dollars
and all amounts which, at the time of payment, were accruing under the Stock
Value Rate, shall be paid in shares of Linde common stock.
5.4    Reduction of Payments. All payments under this Plan shall be reduced by
any and all amounts that the Committee (or its designee) determines in its sole
discretion are required to be withheld pursuant to applicable law.
5.5    Subsequent Elections – Additional Deferrals and Changes in Form of
Payment. Notwithstanding Sections 5.1 and 5.2, a Participant who has made an
election to defer a Variable
14



--------------------------------------------------------------------------------



Compensation Award and/or base salary in accordance with Section 4.1 hereof, may
make a subsequent election to further defer payment of such amount and/or to
change the form of payment from a single lump sum to substantially equal annual
installments over a period of ten years (collectively, a “subsequent election”),
provided such subsequent election is made in accordance with the following
provisions:
(a)    The subsequent election must be made no later than 12 months prior to the
date the Participant would otherwise have commenced receiving payments of the
redeferred amounts had the subsequent election not been made;
(b)    With respect to the subsequent election applicable to any amount
previously deferred until a specific future payment date in accordance with
Section 5.1(c), the subsequent election must provide for the further deferral of
the amount for a period of not less than five years from the date payment would
otherwise have been made (or commenced, in the case of installments) had the
subsequent deferral election not been made;
(c)    With respect to the subsequent election applicable to any amount
previously deferred until Retirement or Separation from Service in accordance
with Section 5.1(b), the subsequent election must provide for the further
deferral of the amount for a period of not less than five years, nor more than
ten years, from the date payment would otherwise have been made (or commenced,
in the case of installments) had the subsequent election not been made;
(d)    For each original deferral election there may be only one subsequent
election made pursuant to this Section 5.5; provided, however, that for purposes
of this Section, a Participant’s election to defer base salary and a Variable
Compensation Award payable for the
15



--------------------------------------------------------------------------------



same year shall be treated as two separate deferral elections and one subsequent
election may be made with respect to each; and
(e)     No such subsequent election shall apply to the payment of any Company
Contributions.
5.6    Domestic Relations Orders. Notwithstanding any provision in this Plan to
the contrary, the payment of all or any portion of a Participant’s Plan benefit
may be made to an alternate payee upon or earlier than the time otherwise
specified in this Section 5, to the extent necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B) or a successor
Section).
SECTION 6:    BENEFICIARIES
A Participant may at any time and from time to time prior to death designate one
or more Beneficiaries to receive any payments to be made following the
Participant’s death. If no such designation is on file with the Company at the
time of a Participant’s death, the Participant’s Beneficiary shall be the
beneficiary or beneficiaries named in the beneficiary designation most recently
filed by the Participant under the Savings Plan. If the Participant has not
effectively designated a beneficiary under the Savings Plan, or if no
beneficiary so designated has survived the Participant, the Participant’s
Beneficiary shall be the Participant’s surviving spouse, or, if no spouse has
survived the Participant, the estate of the deceased Participant. If an
individual Beneficiary cannot be located for a period of one year following the
Participant’s death, despite mail notification to the Beneficiary’s last known
address, and if the Beneficiary has not made a written claim for benefits within
such period to the CHRO, the Beneficiary shall be treated as having predeceased
the Participant. The CHRO may require such proof of death and such evidence of
the right of any person to receive all or part of the benefit of a deceased
Participant
16



--------------------------------------------------------------------------------



as the CHRO may consider to be appropriate. The CHRO may rely upon any direction
by the legal representatives of the estate of a deceased Participant, without
liability to any other person.
SECTION 7:    EARNINGS ACCRUALS
7.1    General. All amounts deferred under the Plan, including elective
deferrals and Company Contributions, shall be credited with earnings and losses
from the applicable Date of Deferral through the date such amount is paid out,
or withdrawn, pursuant to Section 5. Earnings under this Section 7.1 shall
accrue at the rate elected in accordance with Section 7.2.
7.2    Earnings Accrual Rate.
(a)    Accrual Rates. Earnings accruing in accordance with Section 7.1 shall
accrue at the Fixed Income Rate, the Stock Value Rate, or a combination of the
two Rates.
(b)    Initial Election. Subject to Section 7.2(c), a Participant shall
designate at the time of the election to defer base salary and/or Variable
Compensation Awards under Section 4.1, which accrual rate or rates shall apply
to each deferral, provided that such elections must be in 10% increments. Such
election shall be effective as of the Date of Deferral. All Company
Contributions shall at all times accrue earnings and losses at the Stock Value
Rate.
(c)    Election Changes. A Participant may elect to change the accrual rate
under this Section 7.2 with respect to any or all previously deferred base
salary and/or Variable Compensation Awards under the Plan from the Fixed Income
Rate to the Stock Value Rate. Any such election changes shall be effective as of
January 1st of the Plan Year following the Plan Year in which the election
change is received by the Company in accordance with procedures established by
the Company’s Human Resources Department. No portion of a Participant’s Plan
benefit accruing earnings and losses at the Stock Value Rate, including
previously deferred base salary, Variable Compensation Awards and any Company
Contributions, may be reallocated at
17



--------------------------------------------------------------------------------



any time from the Stock Value Rate to the Fixed Income Rate. Further, if a
Participant has elected to receive any portion of his Plan benefit in
installments, the Participant may not change the accrual rate applicable to such
portion once installment payments of the portion have commenced.
SECTION 8:    GENERAL PROVISIONS
8.1    Prohibition of Assignment of Transfer. Except to the extent necessary to
fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B) or a
successor Section), any assignment, hypothecation, pledge or transfer of a
Participant’s or Beneficiary’s right to receive payments under the Plan shall be
null and void and shall be disregarded.
8.2    Plan Not To Be Funded. The Company is not required to, and will not, for
the purpose of funding the Plan, segregate any monies from its general funds,
create any trusts, or make any special deposits, and the right of a Participant
or Beneficiary to receive a payment under the Plan shall be no greater than the
right of an unsecured general creditor of the Company.
8.3    Effect of Participation. Neither selection as an Eligible Employee, nor
an election to participate, nor participation, in the Plan, shall entitle an
Eligible Employee to receive a Variable Compensation Award, or affect the
Company’s right to discharge an Eligible Employee or a Participant.
8.4    Absence of Liability. No officer, director or employee of the Company
shall be personally liable for any act or omission to act, under the Plan, of
any other person, or, except in circumstances involving bad faith, for such
officer’s, director’s or employee’s own act or omission to act.
18



--------------------------------------------------------------------------------



8.5    Titles for Reference Only. The titles given herein to Sections and
subsections are for reference only and are not to be used to interpret the
provisions of the Plan.
8.6    Connecticut Law To Govern. All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with Connecticut law.
8.7    Amendment. The Board may amend the Plan at any time, but no amendment may
be adopted which alters the payments due Participants or Beneficiaries, as of
the date of the amendment, or the times at which payments are due, without the
consent of each Participant affected by the amendment and of each Beneficiary
(of a then deceased Participant) affected by the amendment. In addition, any
amendment which does not significantly affect the amount of any past or future,
benefits under the Plan may be authorized by the CHRO.
8.8    Plan Termination. The Board may terminate the Plan at any time. In the
event the Plan is terminated, a Participant’s entire Plan benefit shall then be
distributed to the Participant (or Beneficiary) so long as such termination and
distribution meets (a), (b) or (c) below:
(a)    The termination and liquidation of the Plan takes place within 12 months
of Linde’s corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), and the
deferred amounts are included in Participants’ gross incomes in the earliest of
(x) the taxable year in which the amount is actually received, or (y) the latest
of the following: (I) the calendar year in which the Plan termination and
liquidation occurs; (II) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (III) the first calendar
year in which the payment is administratively practicable;
19



--------------------------------------------------------------------------------



(b)    The termination and liquidation of the Plan is pursuant to irrevocable
action taken by Linde within 30 days before, or 12 months following, a Change in
Control, provided that all other plans that allow Participants to make
non-qualified deferrals that are aggregated with this Plan are terminated and
liquidated such that all deferred compensation under the terminated plans and
this Plan is paid out within 12 months of the date Linde takes all necessary
action to terminate and liquidate the plans; or
(c)    Linde’s determination to terminate and liquidate the Plan does not occur
proximate to a downturn in Linde’s financial health, Linde terminates and
liquidates all plans that would be aggregated with this Plan if the Participants
in the Plan had deferrals of compensation under the other plans, no payments in
liquidation of the Plan are made within 12 months of the date Linde takes all
necessary action to irrevocably terminate and liquidate the Plan (other than
making payments that would be made regardless of whether the action to terminate
and liquidate the Plan had occurred), and payments are made within 24 months of
the date Linde takes all action to irrevocably terminate and liquidate the Plan.
8.9    409A Compliance. This Plan is intended to constitute a “nonqualified
deferred compensation plan” within the meaning on Code Section 409A(d)(1), and
is to be construed and administered in a manner consistent therewith.


                            LINDE INC.


                            By:_______________________________


                            Title:


                            Date:______________________________
20

